DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki (US 2020/0233342).
Regarding claim 1, Saeki teaches an image forming apparatus 100 (Fig. 1 [0015]), comprising a fixing device 132 (Fig. 3 [0025]), wherein the fixing device includes: 
a fixing belt 14 that heats and fixes a toner image transferred to a sheet (Fig. 3 [0030-0031, 0040]); 
a pressure roller 11 that rotates the fixing belt while in contact with the fixing belt (Fig. 3 [0037]); 
10a heater 17 that heats the fixing belt (at nip 300; Fig. 3 [0040-0041]); 
a lubricating oil 400 that forms an oil film between the heater and an inner peripheral surface of the fixing belt (Fig. 4 [0042-0043]); and 
a pressure roller driver (motor which rotates core 12 [0032], motor 22, and elements 23-28; Fig. 5 [0046]) that rotates the pressure roller so that the lubricating oil causes the fixing belt to be out of contact with the heater (Figs. 5-7 [0049]).
Regarding claim 2, Saeki teaches the image forming apparatus according to claim 1, wherein the pressure roller driver decreases pressure of the pressure roller on the fixing belt to second pressure lower than first pressure during non-job processing when at least part of the fixing belt is out of contact with at least part of the heater (during “lubricant circulation mode” when an image forming operation is not performed by the fixing device; Figs. 6-7 [0060-0063]).
Regarding claim 3, Saeki teaches the image forming apparatus according to claim 1, wherein the pressure roller driver rotates the pressure roller at a linear velocity that is a second linear velocity (non-zero) higher than a first linear velocity (zero) during non-job processing (the pressure roller is not rotated during non-job processing [0060, 0063]; therefore a linear velocity of a point on the outer surface of the pressure roller is zero during non-job processing, while during job processing the pressure roller would be rotating [0037] and the linear velocity of the point would not be zero).
Regarding claim 5, Saeki teaches the image forming apparatus according to claim 1, further comprising a power controller (part of control unit 162; Fig. 2) that controls electric power supplied to the heater ([0035]), wherein the power controller controls third electric power (power supplied during execution of a print job) supplied to the heater so that 5a low temperature portion is heated ([0052, 0059]), the low temperature portion being a portion of the lubricating oil caused by the sheet passing through a nip portion ([0052]).
Regarding claim 9, Saeki teaches the image forming apparatus according to claim 1, further comprising a counter that outputs count information by counting a cumulative number of sheets processed in one job or a cumulative number of sheets processed since the image forming device was installed, wherein 31Client's Ref.: 22-00597Our Ref.: 20K09P474USthe pressure roller driver rotates the pressure roller so that the lubricating oil causes the fixing belt to be out of contact with the heater (i.e., the lubricant circulation mode is performed), when the count information exceeds a threshold value (predetermined number) ([0090]; although not explicitly disclosed, a counter to perform the function must be present in order to determine the “predetermined number”).
Regarding claim 11, Saeki teaches the image forming apparatus according to claim 1, wherein the heater includes a first heating piece (any piece of heat generating element set 172 disposed at a front side of Fig. 3) and a second heating piece (any piece of heat generating element set 172 disposed at a rear side of Fig. 3) adjacent to the first heating 15piece in a primary scanning direction (y direction in Fig. 3) ([0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US 2020/0233342) in view of Takagi et al. (US 2016/0018764, hereinafter “Takagi”).
Regarding claim 4, Saeki teaches the image forming apparatus according to claim 1, further comprising a power controller (part of control unit 162; Fig. 2) that controls electric power supplied to the heater ([0035]).
Saeki fails to teach wherein the power controller supplies the heater with second electric power smaller than first electric power during non-job processing.
Takagi teaches a fixing unit including a heater 12 (Fig. 2) having a substrate 301 with heat generation resistors 305 and 309 (Figs. 3A-3B [0034]).  Further, a power controller supplies the heater with second electric power WB2 smaller than first electric power WS1 during non-job processing (i.e., during the first period/warm-up) (Fig. 5A [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the heater of Takagi for the heater of Saeki, and further to configure the power controller to supply the heater with second electric power smaller than first electric power during non-job processing, as taught by Takagi.  One would have been motivated to make this modification in order to shorten a warm-up time of the fixing apparatus and also to prevent an increase in the temperature of a non-sheet-passing portion (Takagi [0041]).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US 2020/0233342) in view of Shinshi et al. (US 20110052245, hereinafter “Shinshi”).
Regarding claim 6, Saeki teaches the image forming apparatus according to claim 1, but fails to teach a cooling section that cools a high temperature portion of the lubricating oil due to the 10sheet not passing through a nip portion.
Shinshi teaches a cooling section 61/62 (Fig. 3) that cools a high temperature portion N of lubricant due to a 10sheet not passing through a nip portion (portion where belt 21 and roller 31 make contact) (Fig. 3 [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saeki to include a cooling section that cools a high temperature portion of the lubricating oil due to the 10sheet not passing through a nip portion, as taught by Saeki.  One would have been motivated to make this modification in order to ensure that lubricant does not leak from the end of the fixing belt easily (Shinshi [0100]).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US 2020/0233342) in view of Okuno (US 2019/0219954).  
Regarding claim 7, Saeki teaches the image forming apparatus according to claim 1, but fails to teach a printer controller that controls a size of the sheet to be supplied to the fixing device, wherein 15the pressure roller driver rotates the pressure roller based on the size so that the lubricating oil causes the fixing belt to be out of contact with the heater.
Okuno teaches monitoring a temperature of lubricant, and a printer controller that controls a size of a sheet (i.e., thick or thin sheet type) to be supplied to a fixing device 60 (Fig. 1) ([0038, 0098]), wherein 15aaaaaa pressure roller driver rotates a pressure roller 61 based on the size (when the paper sheets are thin, moving unit 115 may remain in a separated state) so that a lubricant causes a fixing belt 63 to be out of contact with a pressing member 64 which forms a nip with the pressure roller (Figs. 3A-3B [0068, 0098]).
Based on the teachings of Okuno, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Saeki to include a printer controller that controls a size of the sheet to be supplied to the fixing device, wherein 15the pressure roller driver rotates the pressure roller based on the size so that the lubricating oil causes the fixing belt to be out of contact with the heater, as well as monitoring a temperature of lubricant.  One would have been motivated to make this modification in order to adjust the storage of heat in the pressure roller to the amount of heat necessary for the subsequent printing process immediately after completion of warm-up (Okuno [0099]).
Regarding claim 8, Saeki teaches the image forming apparatus according to claim 1, but fails to teach a temperature measuring section that measures a temperature of the lubricating oil to 20output temperature information, the pressure roller driver rotates the pressure roller based on the temperature information so that the lubricating oil causes the fixing belt to be out of contact with the heater.
Okuno teaches a temperature measuring section 65a that measures a temperature of lubricant to 20output temperature information (Fig. 3B [0064]), and a pressure roller driver rotates the pressure roller 61 based on the temperature information so that the lubricant causes the fixing belt to be out of contact with a pressure pad 64 in a fixing nip (Fig. 3A [0095]).
Utilizing the teachings of Okuno, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Saeki to include a temperature measuring section that measures a temperature of the lubricating oil to 20output temperature information, and for the pressure roller driver to rotate the pressure roller based on the temperature information so that the lubricating oil causes the fixing belt to be out of contact with the heater.  One would have been motivated to make this modification in order to lower the viscosity of the lubricant while also while not releasing heat from the heater to the pressure roller (Okuno [0096]). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US 2020/0233342) in view of Nojima (US 2018/0292782).
Regarding claim 10, Saeki teaches the image forming apparatus according to claim 1, but fails to teach a timer that outputs cumulative time information by measuring a cumulative time processed by one job or a cumulative time that has elapsed since the image forming apparatus was installed, wherein the pressure roller driver rotates the pressure roller so that the lubricating oil 10causes the fixing belt to be out of contact with the heater, when the cumulative time information exceeds a threshold value.
Saeki, however, does teach a counter that outputs count information by counting a cumulative number of sheets processed in one job or a cumulative number of sheets processed since the image forming device was installed, wherein 31Client's Ref.: 22-00597Our Ref.: 20K09P474USthe pressure roller driver rotates the pressure roller so that the lubricating oil causes the fixing belt to be out of contact with the heater (i.e., the lubricant circulation mode is performed), when the count information exceeds a threshold value (predetermined number) ([0090]).
Nojima teaches that an elapsed time may be based on a counter unit that counts the number of sheets processed ([0178]).  In other words, time periods may be defined in terms of sheet counts. 
Utilizing the teachings of Nojima, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Saeki to include a timer that outputs cumulative time information by measuring a cumulative time processed by one job or a cumulative time that has elapsed since the image forming apparatus was installed, wherein the pressure roller driver rotates the pressure roller so that the lubricating oil 10causes the fixing belt to be out of contact with the heater, when the cumulative time information exceeds a threshold value.  One of ordinary skill would have recognized that utilizing cumulative time information in place of count information would yield predictable results.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Samei et al. (US 2020/0379384) is cited for teaching changing pressing force within the nip based on a temperature of lubricant in the nip.
Seshita et al. (US 2018/0329342) is cited for teaching reducing nip pressure to allow lubricant viscosity to decrease.
Tokunaga et al. (US 2021/0389706) and cited as related art (not available as prior art).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852